Title: From George Washington to George Clinton, 5 November 1780
From: Washington, George
To: Clinton, George


                        
                            Dr Sir
                            Head Quarters Prekaness 5th Novemr 1780
                        
                        I have recd your several favors of the 18th 30th and 31st ulto. I congratulate you upon your safe
                            return from your late excursion, and upon the success which attended Genl Ransalaers attack upon the enemy in their
                            retreat—It is to be regretted that your Excellency was not near enough with the reinforcement to take advantage of their
                            situation. The damage, which has been done, will, I fear, be severely felt by the public as well as by individuals. We had
                            the most pleasing prospects of forming considerable Magazines of Bread from the Country which has been laid waste, and
                            which from your Excellency’s letter is so extensive, that I am apprehensive we shall be obliged to bring Flour from the
                            southward to support the troops at and near West point. You will be pleased to give me your opinion upon the quantity of
                            Flour that may be yet, with probability, be procured above, in the course of the Winter, that I may form some calculation
                            of the quantity which it will be necessary to draw from Jersey, Penna and Maryland.
                        I am very sorry that the troops of your State should look upon it as a hardship to do the Garrison duty of
                            Fort schuyler. I had always allotted it to them, as thinking it would be agreeable to both Officers and Men to guard their
                            own Frontier, especially when they were not continued an unreasonable time upon the tour. The Frontier posts of Penna and
                            Virginia have been constantly garrisoned by their own Regs which have not been relieved these two years. The troops
                            of the line in general are, in point of Cloathing, upon a footing with the rest of the Army, which is very bare, and which
                            has a poor prospect of being well supplied. But as Colo. Weissenfelds Regt is going to a distance and where he will not
                            have an opportunity of drawing those temporary supplies which the troops with the main Army sometimes do, I have given
                            orders to have it as well furnished as our scanty Magazines will admit.
                        I have appointed Brigr Genl Clinton to take the command in the Northern department and have ordered him to
                            repair to Albany for that purpose. I am convinced he will second every measure which may be thought expedient for the
                            security of the Frontier. I am much obliged to your Excellency for the attention which you promise to pay to the
                            provisioning Fort schuyler. I daily expect four or five hundred Barrels of Salt Beef from Connecticut, as soon as they
                            arrive upon the North River, part of them shall be sent up to Albany for the Garrison of Fort schuyler. I desired Governor
                            Trumbull to hurry them on, that they might be got up all in this month.
                        I am very happy to find that the Legislature have vested your Excellency with the power of complying with the
                            requisitions of Congress for compleating the new Army. I find that the Resolve of the 3d of October had only reached you,
                            and that your calculation of the deficiency of 313 Men had been founded upon that—Congress, by a subsequent Act of the
                            21st, have made some very material and salutary amendments, the principal of which are, giving half pay for life to the
                            Officers——confining the term of service expressly to the War—and augmenting the number of Men in each Regt to 612
                            Rank and File. I therefore state your exact deficiency at 449 Men, upon the following principles
                        
                            
                                 
                                2 Regiments of Infantry. Rank & F.
                                 
                                1224
                            
                            
                                
                                1 Regt Artillery non Commd & private
                                
                                
                                     650
                                
                            
                            
                                
                                
                                
                                    1874
                            
                            
                                
                                Rank and File for the War by Return transmitted
                                
                                1124
                            
                            
                                
                                Already in Lambs Regt which is the one
                                
                                
                            
                            
                                
                                which will be apportioned to the State
                                
                                
                                     304
                                
                            
                            
                                
                                
                                
                                
                                    1425
                                
                            
                            
                                
                                 deficiency
                                
                                449
                            
                            
                                
                                
                                
                                
                            
                        
                        This your Excellency will be pleased to observe is the deficiency in figures—but when we come to take into
                            the computation the casualties that will happen between this time and the junction of the Recruits, the number of Men sick
                            in Hospitals and upon extra service, many of the first incurables, and of the last so detached that we shall never find
                            them—the deficiency which there ever will be in the number of Recruits voted—and other unforeseen deductions, it will
                            appear plainly that if the assessment is laid at 449 only, the Regiments will want very considerably of that Strength
                            which is absolutely necessary to make our combined Continental force any ways adequate to the probable services of the
                            next Campaign. I would therefore beg leave to recommend to your Excellency to lay your assessment at 100 Men more than the
                            apparent deficiency. I am convinced it will be found cheaper and in every respect more eligible to compleat the matter at
                            one stroke, than to have a second tax to lay.
                        Our affairs to the southward put on a more pleasing aspect since the defeat of Colo. Ferguson. Lord
                            Cornwallis was retreating precipitately from Charlotte and giving up a fine district of Country which he had in
                            possession. But the diversion which Genl Leslie will occasion by taking post in Virginia will I fear operate against the
                            formation of the southern Army and will embarrass us on the score of supplies. Another embarkation is preparing at New
                            York, which I have no doubt is also intended for the southward, as without considerable reinforcements, they must abandon
                            their late conquests in that quarter. I have the honor &c.
                        
                            